Tom Glaze, Justice, dissenting. I respectfully disagree with the majority’s holding. Under Ark. R. Civ. P. 60(b), a circuit court may set aside its judgment in order to prevent a miscarriage of justice if the court does so within 90 days from the filing of the judgment. In fact, the court may take such action with or without notice to the parties. As is reflected in the Reporter’s Notes to Rule 60, this rule gives relatively unlimited control to the circuit court over its judgments. Of course, after the 90 day period expires, the court’s power to modify or set aside its judgments is limited by the reasons set out in Rule 60(c). In the present case, the trial court, acting within 90 days of entering its judgment, set the judgment aside, stating that the Pulaski Bank and Trust Company was a necessary party to the suit between the Johnses and the Arkansas State Highway Commission, and the Bank had not been given the benefit of appearing at trial. The court added that the Bank’s rights had been prejudiced and its mortgaged collateral (Johnses’ property) had been impaired. As the majority opinion states, the Johnses and the Commission agreed to try their case without making the Bank a party. From the abstract of record, it appears the Bank was never made a party, and it is also void of anything that reveals the Bank knew of the pending suit even though the Bank clearly had a stake in it. After the parties tried their suit and a jury verdict was rendered, the Bank apparently became aware of the suit and entered its appearance with the expressed purpose to join in the entry of the court’s final judgment. However, nowhere is it revealed in the record that the Bank ever approved, or was made a party to, the judgment. Instead, the Bank subsequently moved to set the judgment aside, which the trial court did. My main disagreement with the majority is, I surmise, with its belief that the Bank waived its rights because the Bank entered its appearance after the jury trial was completed. As already mentioned, the Bank had never been notified of the filing of the suit and, once the suit was tried, nothing the Bank could have done could have ameliorated the prejudice it already had suffered. Likely, this is the reason the Bank never approved the judgment entered in this matter and was omitted in the judgment as having been a party to the action. Regardless, the Bank was unquestionably a necessary party to this suit and it was never made party to it by the Commission or the Johnses. In my view, the Bank has never been shown to waive any right, much less its right to participate at the jury trial conducted in this case. Thus, I cannot say the trial court abused its discretion when it vacated its judgment. The Commission simply failed to meet its burden in showing otherwise. I would affirm. Price, J., joins this dissent.